t c memo united_states tax_court photo art marketing trust jimmy c chisum trustee and photo art publishing trust jimmy c chisum trustee petitioners v commissioner of internal revenue respondent docket no filed date jimmy c chisum for petitioners david w otto and doreen m susi for respondent memorandum opinion chiechi judge this case is before the court on respon- dent's motion to dismiss for lack of jurisdiction respondent’s motion and petitioners’ motion to substitute party and change caption petitioners’ motion we shall grant respondent’s motion and deny petitioners’ motion background for purposes of respondent’s motion and petitioners’ motion the parties do not dispute the following factual allegations that are part of the record at all relevant times each petitioner was a_trust organized under the laws of the state of arizona and was engaged in business in that state each petitioner filed a federal_income_tax return return for which was signed by jimmy c chisum as agent for the trustee neither of those returns contained the name of the trustee or any information that enabled respondent to determine who the trustee of each peti- tioner was at the time each such return was filed upon commencement of the examination of the return filed by each petitioner respondent requested that each peti- tioner provide respondent with complete copies of the trust documents relating to each such petitioner as well as other items of substantiation each petitioner refused to provide respondent with the trust documents and other information requested at the time respondent issued the notice_of_deficiency notice to each petitioner respondent’s address records indi- cated an entity named d e sword co as the trustee for each petitioner respondent’s address records were not based on any trust documents or other legal documents submitted by each petitioner that could constitute credible_evidence regarding who was is the trustee of each petitioner instead respondent’s address records were prepared and updated in accordance with respondent’s procedures and were based solely on correspondence submitted by each petitioner which alleged that d e sword co was the trustee for each petitioner the notice issued to petitioner photo art marketing trust was addressed as follows photo art marketing trust sword d e co-ttes p o box sedona az the notice issued to photo art publishing trust was addressed as follows photo art publishing trust d ek sword trustee co ttee p o box sedona az photo art marketing trust and photo art publishing trust jointly filed a petition in this court that petition was signed on behalf of photo art marketing trust and photo art publishing trust by jimmy c chisum as agent for d e sword trustee co the trustee of photo art marketing trust and photo art publishing trust respondent’s motion contends in pertinent part arizona law provides that the trustee has the capacity to institute court proceedings on behalf of the trust a r s c mr chisum is not the trustee but rather claims to be an agent for the trustee arizona law does empower the trustee with the right to employ persons including attorneys and agents to assist the trustee in carrying out his duties see a r s c however the petition contains no evidence that jimmy c chisum has been properly employed by the trustee in accordance with arizona law in summary mr chisum lacks the capacity to bring the instant suit directly on behalf of the trust because he is not the trustee additionally mr chisum lacks the capacity to represent the trustee or any other person in this proceeding because he is not an attorney or otherwise admitted to practice before this court since the petition in this case was not brought by a party with proper capacity as required by t c rule this case should be dismissed for lack of jurisdiction petitioners filed a response to respondent’s motion in which they ask the court to deny that motion petitioners’ response to respondent’s motion asserts in pertinent part as the petitioner has now appointed john p wilde and jimmy c chisum trustees individually and not as agents for trustee d be sword co and that d e sword co has resigned as trustee see notice of sub- stitution of fiduciary filed with this response all actions will be taken by john p wilde in his capacity as trustee of the trusts since counsel for the re- spondent has conceded that a trustee of an expressed sic trust has the capacity to proceed the respon- dent’s objections have been met and rule a rules_of_practice and procedure united_states tax_court prohibits this court from dismissing this action for lack of jurisdiction john p wilde hereby files herewith the amended petition and ratifies by his signature below the petition originally filed by mr chisum when he was acting in his capacity as agent for the former trustee d he sword co the court had the document entitled notice of substitution of fiduciary referred to in petitioners’ response to respon- dent’s motion filed as petitioners’ motion to substitute party and change caption petitioners’ motion alleges in pertinent part notice is hereby given that john p wilde has been appointed as co-trustee of photo art marketing trust and photo art publishing trust along with jimmy c chisum and d e sword trustee co has resigned x john p wilde will be proceeding in his capac-- ity as a trustee of an expressed sic trust attached to petitioners’ motion are two documents relating to petitioner photo art marketing trust and two documents relating to petitioner photo art publishing trust those two documents pertaining to each petitioner are entitled appointment of successor trustee and minute of trustee resignation bxcept for the name photo art marketing which appears in the two documents relating to petitioner photo art marketing trust and the name photo art publishing which appears in the two docu- ments relating to petitioner photo art publishing trust the documents entitled appointment of successor trustee and minute of trustee resignation are identical the respective documents entitled appointment of successor truster relating to petitioners state d be sword trustee co does hereby appoint jc chisum john wilde as the successor trustees for photo art marketing the appointment takes effect immediately and asks that the successor waive all time and notice require- ments in the appointment and resignation executed thi sec_21 t day of december in the year of our lord d be sword trustee co trustee by s donna chisum f a for trustee acceptance of appointment as successor trustee d ef sword trustee co does hereby accept the appointment of successor trustees and the resignation of j c chisum john wilde the above resignation and waiver of time is accepted and with the accepting of successor trustees jc chisum john wilde assume the duties and responsibilities as trustee for photo art marketing executed thi sec_21 t day of december in the year of our lord j c chisum trustee by s j c chisum trustee john wilde by s john wilde trustee the respective documents entitled minute of trustee resig-- nation relating to petitioners state d_ sword trustee co does hereby resign the position as trustee for photo art marketing by spe- cial arrangement with the successors j c chisum john wilde all the time clauses in this act are waived the resignation is immediate final and ir- revocable this resignation takes effect immediately upon the signing and endorsement by the successor trustee this is intended to release d be sword trustee co from all responsibility associated with the trust executed thi sec_21 t day of december in the year of our lord d ke sword trustee co trustee by s donna chisum f a for trustee ratified accepted acknowledged thi sec_21 day of december in the year of our lord j c chisum by s j c chisum trustee john wilde by s respondent filed an objection to petitioners' motion re- spondent’s objection that objection asserts in pertinent part to date petitioners have never provided respondent with any trust documents or any other sort of documentary_evidence regarding who was the first appointed trustee of the petitioners trusts without the trust documents themselves it is impossible to determine whether subsequent appointments of successor trustees are legal and or valid moreover respondent’s counsel contacted the arizona corporation commission to determine the exis-- tence validity of the entity petitioners refer to as d e sword company the corporation commission informed respondent’s counsel that it had no record of any entity by that name ever existing in the state of arizona further the corporation commission informed respondent’s counsel that it had no record of any entity incorporated in arizona under the name of or in reference to an individual named jimmy c chisum j in response to respondent’s motion to dismiss for lack of jurisdiction petitioners provided to this court copies of documents alleging that d e sword company was removed as trustee and that both mr chisum and mr wilde have been appointed successor trustees there is absolutely no evidence from which the court can adduce that the documents referred to in paragraph above create a legal assignment of jimmy c chisum and john p wilde as successor trustees the documents petitioners submitted appear to be self- serving and created solely in response to respondent’s original motion to dismiss for lack of jurisdiction petitioners have provided no evidence that said assignments are valid or authorized under the terms of the trust_indenture assuming one exists at a minimum petitioners should be required to provide complete copies of the original trust docu- ment s wherein the initial trustee is appointed petitioners should also provide any and all documents regarding the chain of appointments of subseguent trustee appointments if the initial trustee or any successor trustees thereafter were in fact an entity called d e sword company petitioners should be required to produce credible_evidence establishing legal existence and validity of that entity without the evidence described above in paragraph petitioners have failed to demonstrate that either jimmy c chisum or john p wilde were legally appointed as subsequent trustees authorized to act on behalf of the trusts and bring the instant case before this court the capacity of mr chisum and or mr wilde to act under arizona law and bring the instant suit in this court has not been established for the foregoing reasons and the reasons detailed in respondent’s original motion to dismiss for lack of jurisdiction filed with the court on or about date and incorporated herein by this reference the court should dismiss this case for lack of jurisdiction petitioners filed a reply to respondent’s objection to petitioners’ motion in that reply petitioners contend in pertinent part the respondent’s objection goes to the management of the trusts their internal affairs concerns about their administration the declaration of rights and the determinations of matters involving the trustees this issue falls within the exclusive jurisdiction of the superior court here in the state of arizona see a r s under the circumstances this court is powerless to determine whether the petitioner’s change_of trustees is valid the petitioners need not remind the court of the consegquences of taking any_action over which subject matter is completely lacking the internal affairs administration and the rights and determinations of matters involving the trustees is just one of those areas where this court is completely lacking in subject matter jurisdiction any objection the respondent or respondent’s counsel has in this area must be taken up in the superior court assuming of course the respondent or respondent’s counsel has standing the irony is of course if respondent or respondent’s counsel does take the matter up with the superior court where the respondent will have the burden_of_proof and the superior court finds that the trusts are valid then the respondent will be barred by res_judicata from asserting the sham trust claim that forms the basis for his deficiency determination what this court really faces in dealing with the respondent’s claims in the objection to the substitu- tion of fiduciary and in the motion to dismiss is that -- - the underlying facts related to jurisdictional question raised in the motion to dismiss are inextricably inter- twined with the facts going to the merits of the peti- tion pending in this court therefore the only course available to this court is to defer consideration of the jurisdictional claims to the trial on the merits 940_f2d_1291 9th cir see also 824_f2d_799 9th cir a district_court may hear evidence and make findings_of_fact necessary to rule on the subject matter jurisdic- tion question prior to trial if the jurisdictional facts are not intertwined with the merits emphasis added given the controlling law for this issue it would be facially an abuse_of_discretion to deny the substi- tution of fiduciary when the initial filing from the respondent objected to the petition on the grounds that this court lacked jurisdiction rule a rules_of_practice and procedure united_states tax_court does not permit the respondent to continue his jurisdic- tional challenge when the substitution of the fidu- ciliary answers all of the objections originally made in the motion to dismiss the objection was that an agent for the trustee cannot proceed in this matter an agent for the trustee is no longer proceeding one of the co-trustees is proceeding in his own name the fact that the petitioners changed trustees to answer the objection is not a matter that this court can concern itself with unless the presiding judge is prepared to expose himself herself the respondent and the respondent’s counsel to personal liability the court held a hearing on respondent’s motion and peti- tioners’ motion at that hearing jimmy c chisum mr chisum appeared on behalf of petitioners ’ at that hearing mr chisum argued in pertinent part the documents for the change_of trustee to put me personally in that position predate the petition to the court we have not yet engaged in discovery when we engage in discovery that seems a more appropriate time for the discovery items concerning the trust i do have concerns in the contract about the privacy provi- sions of the trust in the contract and when and how i reveal that and that that’s my concern as to why i have not yet submitted copies of the trust or those other documents of the lineage of trustee so that the trust and correct trustee is myself in my personal capacity and mr wilde in his personal capacity that’s a part of the other motion and since the superior court of the state of arizona by that same state law has exclusive jurisdic-- tion on the validity of the trust and the validity of the trustee as the party it seems that this is a better process to be handled through the discovery than in a motion to dismiss and perhaps the motion is just premature in the original format of creating the trust there was a company trustee and in my capacity in that company i have the ability to substitute trustees in order to clarify and remove question as to who would be the proper party to act and argue for the trust to create and to hold the jurisdiction where i could argue and have mr wilde assist me in that argument i elect- ed to substitute the trustees before ---- well i substi- tuted myself before the petition was due and then later decided that to have assistance in some of the case that i would also include mr wilde but i was origi- ‘at the hearing the court informed mr chisum that its allowing him to appear at the hearing as the alleged trustee of each petitioner did not mean that the court agreed that he in fact was a duly appointed and authorized trustee of each peti- tioner nally the real party of the trustee and i’m still the original --- the real party discussion rule provides in pertinent part a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reason- able time has been allowed after objection for ratifi- cation by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the juris-- diction from which such person's authority is derived the parties do not dispute that each petitioner is a_trust organized under the laws of and doing business in the state of arizona under arizona law see rule c a trustee has the power to commence litigation on behalf of a_trust see ariz rev stat ann sec c west in the instant case each petitioner has the burden of proving that this court has jurisdiction see 65_tc_346 national comm to secure justice in the rosenberg case v all rule references are to the tax_court rules_of_practice and procedure commissioner 27_tc_837 by establishing affirma- tively all facts giving rise to our jurisdiction see 35_tc_177 15_bta_645 in order to meet that burden each petitioner must provide evidence establishing that mr wilde and mr chisum have authority to act on its behalf see national comm to secure justice in the rosenberg case v commissioner supra pincite 22_bta_686 we reject petitioners' position that under arizona law the validity of the purported appointment of mr wilde and mr chisum as trustees of each petitioner falls within the exclusive jurisdiction of the state of arizona we are not persuaded by the respective documents relating to petitioners entitled appointment of successor trustee and minute of trustee resignation that mr wilde and mr chisum are spetitioners no longer contend that mr chisum is authorized to act on their behalf in this proceeding as the agent of d e sword co and we conclude that they have abandoned any such argument even if they had not abandoned such an argument on the record before us we find that petitioners have not shown that mr chisum was properly employed by the trustee of each petitioner in accordance with the laws of the state of arizona see ariz rev stat ann sec c west we further find that unless mr chisum is a duly appointed and authorized trustee of each petitioner mr chisum is not auth- orized to represent or act in this proceeding on behalf of either each petitioner or the trustee of each petitioner see rules and duly appointed and authorized trustees of each petitioner on the record before us we find that each petitioner has failed to establish that mr wilde and mr chisum are authorized to act on its behalf ’ to reflect the foregoing an order denying petitioners’ motion and an order of dismissal for lack of jurisdiction granting respondent’s motion will be en- tered we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant
